Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 1 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 2 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 3 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 4 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 5 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 6 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 7 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 8 of 9
Case 20-10724-JDW   Doc 5   Filed 02/18/20 Entered 02/18/20 11:28:25   Desc Main
                            Document      Page 9 of 9
